The opinion of the court was delivered by
Woodward, J.
We think the court were right in refusing to try the double-headed suit presented by the record, but wrong in not permitting counsel to put it into proper shape. The power to permit amendments in the names of parties is conferred upon the courts by the 2d section of the Act of 16th April, 1846, Purdon, p. 38, and the grant of the power implies the duty to exercise it in a proper case. The mistake, says the act, may be shown by “ any sufficient, evidence,” and that which ought to satisfy, is sufficient. The consolidation of the districts into one municipal corporation, proved by public statutes, was sufficient evidence that the name of one of the parties had been merged since the cause of action originated, and it followed, as an inevitable inference, that it was a mistake to place that name, no longer in existence, upon the record. Slighter evidence of the misnomer would have justified the court in removing the only obstacle in the way of parties so anxious to try their cause upon its merits. The amicable action and the pleadings show that they meant to stand on no technicalities, and the court having power to put the record into shape, should have done so, and given them a free course to justice.
The decree of the court, discharging the plaintiff’s rule of 30th January, 1856, and making absolute the de*504fendant’s rule of the same date, is reversed, and the record is remanded, with leave to the plaintiff’s counsel to amend, by striking from the name of the plaintiff in the record, all but the words “ The City of Philadelphia;” and the record being thus amended, the cause to be proceeded in according to law.